DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated previously, claim 1 is rejected because the “and/or” construction of the claim makes the claim unclear. Applicant sets forth the in the remarks filed 6/7/2021 an attempt to explain the various combinations of registers. But that discussion makes the interpretation of claim even more confusing. Essentially claim 1 recites 6 registers – A = “a machine abnormality or interrupt return address register”; B = “a machine mode abnormality cause register”; C = “a machine mode abnormality stack register”; D = “a machine mode abnormality or interruption return address stack register”; E = “an interrupt response register”;  F = “a base address register of a non-vectored interrupt in a core-local interrupt controller (CLIC) mode”. 
Applicant (on pages 8-9 of the response) states that there are 6 combinations of registers: 1) ABC+D; 2) ABC; 3) ABC+D+E; 4) ABC or E; 5) ABC+D+E+F; 6) ABC+D. Cases 1 and 6 are the same. Case 4 states that it is either ABC or E. 

Claims 2-6 and 15 are rejected because they depend on claim 1.
Claims 7 and 8 are rejected for similar reasons as claims 1-6 and 15. In claim 7 there are 3 registers and 3 instructions listed: A = “a machine mode abnormality or interrupt return register”; B = “a machine mode abnormality cause register”; C = “a mcause data direct write instruction”; D = “a mepc data direct write instruction”; E = “an interrupt entry jump instruction”;          
F = “a base address register for a non-vectored interrupt in a CLIC mode”. Applicant argues on page 11 of the response that similar arguments as for claim 1 apply to claim 7 and that three registers are always present. Given that there are three registers and three instructions noted it is not clear if applicant is arguing that AB and F are always present – since they are the three recited registers or if applicant is trying to argue that registers A and B and instruction C  are always present. As noted above, the “or” case of the “and/or” recitations imply that either ABC or D or E or F are present. Which, as the examiner stated in the prior action, would mean that there could only be one of the instruction D,E, or register F present and none of ABC. And therefore the “wherein” section of the claim is unclear with respect to the cases where the various registers or instructions are not present.

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. As noted above the arguments with respect to the “and/or” claim construction are not persuasive.
The other arguments are persuasive. For example, the argument related to the term “tail biting” is accepted by the examiner. The rejections of the canceled claims are moot. The amendments overcome the other rejections under 35 USC 112(b).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/ Primary Examiner, Art Unit 2185